    Case 2:19-cv-00950-CW Document 2 Filed 12/02/19 PageID.2 Page 1 of 7




Jason D Haymore (UT-13236)
PEARSON, BUTLER & CARSON, PLLC
1802 South Jordan Parkway #200
South Jordan, UT 84095
(t)801-495-4104
JasonH@pearsonbutler.com
Attorneys for Plaintiff
                       UNITED STATES COURT DISTRICT OF UTAH
                           CENTRAL DIVISION, STATE OF UTAH
 CHRIS BELLMAN, an Individual
                                              COMPLAINT AND JURY DEMAND
                     Plaintiff,
       vs.
                                                  Case No.: 2:19-cv-00950-CW
 DOMINOS PIZZA, LLC

                 Defendant.                       Honorable: Jude Waddoups




       Plaintiff Chris Bellman (“Plaintiff” or “Mr. Bellman”), by and through counsel, hereby

submits this Complaint and Jury Demand and complains against Defendant Dominos, LLC,

(“Defendant”) as follows:

                                      INTRODUCTION

       1.     This is a proceeding to redress disability discrimination and retaliation in

violation of the Americans with Disabilities Act 42 U.S.C. §12101, et seq., as amended (the

“ADA”).

       2.     This proceeding is also to redress violation of the Family and Medical Leave Act

29 U.S.C. §2601, et seq.

                                           PARTIES

       3.     Mr. Bellman is an individual who at all times relevant herein, was and is a

resident of Salt Lake County, Utah.



                                         Page 1 of 7
    Case 2:19-cv-00950-CW Document 2 Filed 12/02/19 PageID.3 Page 2 of 7




        4.      Defendant is a Utah corporation duly licensed to operate in the State of Utah and

conducts business from its operations in Salt Lake County, Utah.

        5.      Defendant employs more than five hundred (500) employees and is an employer

within the meaning of ADA and the FMLA.



                                 JURISDICTION AND VENUE

        6.      Subject matter jurisdiction is proper in this Court pursuant to 28 U.S.C. §1331, in

that this action arises under federal law, specifically, the ADA.

        7.      The unlawful employment discrimination giving rise to Plaintiff’s claims were

committed within the jurisdiction of this court. Therefore, venue is proper under 42 U.S.C.

§2000e-5(f) and 28 U.S.C. §1391.

        8.      Mr. Bellman has fulfilled all conditions precedent under the ADA prior to

instituting this lawsuit and has fulfilled all obligations to exhaust his administrative remedies.

        9.      Mr. Bellman filed a timely charge of disability discrimination with the United

States Equal Employment Opportunity Commission (“EEOC”) and the Utah Labor Commission.

        10.     The EEOC issued Mr. Bellman a Notice of Right to Sue on August 29, 2019.

                                              FACTS

        11.     Plaintiff began working for Domino’s on July 14, 2017, as a General Manager

        12.     Within six months of being employed by Defendant, he entrusted to operate his

own store.

        13.     Plaintiff was very successful in this role as his store performed in the top five in

the state on a regular basis.

        14.     In the week just prior to his termination, he was the number one performing store

in Utah.



                                            Page 2 of 7
    Case 2:19-cv-00950-CW Document 2 Filed 12/02/19 PageID.4 Page 3 of 7



       15.     In order to reach this level of success, Plaintiff worked between seventy and one

hundred hours each week.

       16.     While working these extended hours, Plaintiff began to experience significant

back pain.

       17.     Initially, the pain would subside with a good night’s rest, but eventually his back

simply hurt all the time.

       18.     Due to all the hours that was required of Plaintiff to work, he was not able to seek

the needed medical treatment to heal his back.

       19.     After some time, Plaintiff spoke with Colin Duvall about working less hours so

that he could take care of his back. He initially agreed to provide Plaintiff the support he needed.

It was anticipated that more help would be provided to Plaintiff’s store so that he did not have to

work so many hours and so that he could take time to heal his back.

       20.     Because Mr. Duvall did not follow through with his promises, Plaintiff

determined that resignation was necessary because he could not physically continue working so

many hours. He submitted his resignation on September 21, 2018 and gave two weeks’ notice.

       21.     Prior to his last day, a performance evaluation of Plaintiff’s employment was

conducted on September 26, 2018 and Plaintiff was given a favorable performance evaluation.

       22.     At his performance evaluation, Mr. Duvall agreed with Plaintiff that his then

present back condition was debilitating.

       23.     At his performance evaluation on September 28, 2018, Plaintiff was told by Mr.

Duvall that:

               a.   if were to rescind his resignation, he would be able to take medical leave in

                    order to take care of his back;


                                            Page 3 of 7
    Case 2:19-cv-00950-CW Document 2 Filed 12/02/19 PageID.5 Page 4 of 7



               b. he would be given up to two months medical leave;

               c. that he could use fifty-six hours of PTO and twenty-four hours of emergency

                   PTO; and

               d. that Mr. Duval would manage the store schedule in Plaintiff’s absence.

       24.     Because of these promises, Plaintiff rescinded his resignation.

       25.     It was agreed that Plaintiff’s first day of medical leave would begin on September

28, 2018.

       26.     On September 27, 2018, the day before Plaintiff’s leave was to start, Domino’s

Pizza had an order of 358 pizzas to fill for the University of Utah, which was to be completed in

four hours. Working the hours and putting in the work necessary for him to fulfill this order

caused him significant back trouble.

       27.     On September 29, 2018, a day after Plaintiff’s medical leave started, Mr. Duvall

called and required Plaintiff to come in to work to cover a two-hour gap in coverage.

       28.     Plaintiff came in on September 29, 2018, as directed by Mr. Duvall, and ended up

working almost four hours.

       29.     Plaintiff was then terminated from his employment on September 29, 2018.


                                FIRST CAUSE OF ACTION
                  (Americans with Disabilities Act – Disability Discrimination)


       30.     Plaintiff realleges and incorporates by reference all preceding numbered

paragraphs.

       31.     Defendant employs more than 15 employees and is therefore an “employer” as

that term is defined in 42 U.S.C. §12111(5)(A).

       32.     Plaintiff is a disabled person as defined by the ADA.


                                          Page 4 of 7
    Case 2:19-cv-00950-CW Document 2 Filed 12/02/19 PageID.6 Page 5 of 7




        33.     Defendant also regarded Plaintiff as having an impairment that is neither

transitory nor minor.

        34.     Plaintiff was able to perform the essential functions of his job with or without

reasonable accommodation.

        35.     There were no allegations of poor work performance prior to his medical leave.

        36.     For reasons including but not limited to those described in this Complaint,

Defendant has discriminated against Plaintiff because of his disability in violation of the

Americans with Disabilities Act, 42 U.S.C. §12111 et seq, and its implementing regulations.

        37.     Plaintiff was treated differently in the workplace than other co-employees without

disabilities who were similarly situated and any reasons for such differing treatment or for

allowing such differing treatment to occur are pretextual. The real reasons for such differing

treatment had to do, in part or in whole, with Plaintiff's disability.

        38.     As a disabled person under the ADA, Plaintiff was entitled to a reasonable

accommodation. Such an accommodation would certainly include to seek medical treatment for

his underlying condition.

        39.     Defendant was aware, or should have been aware, of the actions and inactions

described above, because such were obvious and pervasive and because, at various times

throughout his employment. Plaintiff complained of them to Defendant on multiple occasions.

Despite such awareness, Defendant failed to investigate Plaintiff's complaints and failed to

respond in a way reasonably calculated to stop the discrimination.

        40.     Defendant terminated Plaintiff’s employment because of his status as a disabled

person under the ADA and because he requested, and/or was in need of an accommodation, in

violation of the ADA.

        41.     Plaintiff has been damaged, and continues to be damaged by Defendant’s

discriminatory treatment and termination of Plaintiff.



                                            Page 5 of 7
    Case 2:19-cv-00950-CW Document 2 Filed 12/02/19 PageID.7 Page 6 of 7




       42.      In violating the Americans with Disabilities Act, Defendant acted intentionally

and with malice and/or reckless, callous, and/or deliberate indifference to Plaintiff’s federally

protected rights. Plaintiff is therefore entitled to compensatory and punitive damages pursuant to

42 U.S.C. §12117.


                                 SECOND CAUSE OF ACTION
                                     (FMLA – Retaliation)
       43.      Plaintiff realleges and incorporates by reference all preceding numbered

paragraphs.

       44.      Plaintiff was entitled to take medical leave under the FMLA and entitled to be

reinstated to an equivalent job with equivalent pay after return from his leave.

       45.      Defendant retaliated against Plaintiff because of the use of FMLA leave by firing

him because he attempted to exercise his rights to medical leave.

       46.      Defendant’s actions were takin in response to Plaintiff’s attempt to exercise his

rights under the FMLA.

       47.      As the direct and proximate result of Defendant's willful conduct, Plaintiff has

suffered damages and is entitled to recovery of all damages or other relief allowed by the FMLA,

including but not limited to reinstatement, lost wages (past and future), lost benefits (past and

future), liquidated damages, attorney's fees and costs.


                                  THIRD CAUSE OF ACTION
                                     (FMLA –Interference)
       48.      Plaintiff realleges and incorporates by reference all preceding numbered

paragraphs.

       49.      Defendant’s actions in firing Plaintiff for not performing work while he was

taking medical leave under the FMLA, interfered with his FMLA rights in violation of 29 U.S.C.

§2615 (a)(1).


                                           Page 6 of 7
    Case 2:19-cv-00950-CW Document 2 Filed 12/02/19 PageID.8 Page 7 of 7




                                     PRAYER FOR RELIEF


Wherefore, Plaintiff prays for judgment against Defendants as follows:


       1.      For back wages and an award of anticipated front pay;

       2.      For costs advanced related to damages in an amount to be determined at trial;

       3.      For damages under the Americans with Disabilities Act related to emotional

distress and other general damages in an amount to be determined at trial;

       4.      For Plaintiff's attorney's fees pursuant to 42 U.S.C. § 12205:

       5.      For punitive damages in an amount to be determined at trial; and

       6.      For interest on the forgoing, costs of court, and such other relief as the court

deems just and equitable.




                                  JURY TRIAL REQUESTED




                                                                Dated this December 2, 2019


                                                                 /s/ Jason D, Haymore
                                                                Jason D. Haymore
                                                                Attorney for Plaintiff




                                           Page 7 of 7
